Filing Date: 09/16/2020
Claimed Foreign Priority Date: 09/20/2019 (CN 201910892383.0)
Applicant(s): Bai et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Election filed on 01/03/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s elections without traverse of the Group I invention (directed to a method of making semiconductor structure), in the reply filed on 01/03/2022, is acknowledged. Applicant indicated that claims 1-19 read of the elected Group Invention. The examiner agrees. Accordingly, pending in this application are claims 1-20, with claim 20 being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 

Specification

The disclosure is objected to because of the following informalities:
- Par. [0026], L. 2: amend to --the first sidewall spacers completely fill the first openings--
structures…-- 
- Par. [0098], L. 2: amend to --and the filling layer--
- Par. [0102], L. 5-6: amend to -- self-aligned multiple patterning process--
Appropriate corrections are required.

Claim Objections
Claim 17 is objected to because of the following informalities:
- Claim 17, L. 2-3: amend to –the initial sidewall spacer structures--, for clarity and in accordance with the feature terminology introduced in claim 1, L. 6 “forming initial sidewall spacer structures”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7-8, 10-11, 13, 15-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US2017/0125300).

Regarding Claim 1, Kim (see, e.g., Figs. 11-22 and Par. [0065]-[0083]) shows all aspects of the instant invention including a fabrication method of a semiconductor structure, comprising: 
- providing a layer to-be-etched (e.g., substrate 100 or hard mask layer 801), including first regions and second regions (e.g., regions associated with pairs of proximate features 802A and 802B, respectively) (see, e.g., Figs. 12-13)
- forming a plurality of discrete first sacrificial layers (e.g., lower mandrels 802A and 802B) on the layer to-be-etched, wherein a plurality of openings (e.g., gaps G1,G2) is between the plurality of first sacrificial layers and includes first openings (e.g., G2) on the first regions (see, e.g., Figs. 13A-B)
- forming initial sidewall spacer structures on sidewalls of the plurality of first sacrificial layers (e.g., lower mask pattern 803A and 803B), wherein the initial sidewall spacer structures include first sidewall spacers (e.g., 803A), and the first sidewall spacers fill the first openings (see, e.g., Figs. 14A-C)
- using the first sidewall spacers (e.g., 803A-2) as an alignment mark, forming a first mask layer (e.g., OPL 804) on the layer to-be-etched and the initial sidewall spacer structures, wherein the first mask layer exposes a portion (e.g., top portion) of the layer to-be-etched and a portion (e.g., top portion) of the initial sidewall spacer structures (see, e.g., Figs. 16A-C and Par. [0074]-[0075]: 803A are features of a boundary define region BDR in overlay mark region 1000B)
Regarding Claim 3, Kim (see, e.g., Figs. 15A-B and Par. [0073]-[0074]) shows that after forming the initial sidewall spacer structures and before forming the first mask e.g., 802A,802B).
Regarding Claim 7, Kim (see, e.g., Figs. 17A-B and Par. [0076]-[0078]) shows that after forming the first mask layer (e.g., 804), the method further includes: using the first mask layer as an etch mask, removing the portion of the initial sidewall spacer structures (e.g., top portion of exposed 803A-B removed) to form sidewall spacer structures.
Regarding Claim 8, Kim (see, e.g., Fig. 20 and Par. [0081]) shows that after removing the portion of the initial sidewall spacer structures, the method further includes: using the sidewall spacer structures (e.g., remaining portion of exposed 803A-B) as an etch mask, continuously etching the layer to-be- etched to form a fin (e.g., fin-type structure 200).
Regarding Claim 10, Kim (see, e.g., Fig. 14B-C and Par. [0071]-[0072]) shows that forming the initial sidewall spacer structures includes: forming a sidewall spacer material layer (e.g., lower mask layer 803) on the layer to-be-etched and the sidewalls of the plurality of first sacrificial layers (e.g., 802A-B) and etching back the sidewall spacer material layer till a surface of the layer to-be-etched is exposed to form the initial sidewall spacer structures.
Regarding Claim 11, while Kim is silent about the composition of lower mask layer 803 formed into lower mask pattern 803A and 803B, he shows that lower mandrels 802A and 802B are etched selectively to the mask patterns 803A and 803B (see, e.g., Figs. 14-15), and that at least hard mask layer 801 is etched selectively to the mask patterns 803A and 803B (see, e.g., Figs. 14-15), thus also implicitly discloses 803 must be different than the materials of features 802A-B and 801, respectively, to enable the selective etching.   
Accordingly, Kim is understood as showing that a material of the initial sidewall spacer structures (e.g., 803A-B) is different from each of a material of the plurality of first sacrificial layers (e.g., 802A-B) and a material of the surface of the layer to-be-etched (e.g., 801).
Regarding Claim 13, Kim (see, e.g., Figs. 23-28 and Par. [0084]-[0094]) shows that the plurality of first sacrificial layers (e.g., 802A-B) is formed by a self-aligned multiple patterning process.
Regarding Claim 15, Kim (see, e.g., Figs. 13A-B and Par. [0068]-[0070]) shows that:
- the plurality of openings (e.g., G1,G2) further includes second openings (e.g., gaps G1) on the second regions
- each of the second openings has a second size (e.g., D11) which is in parallel with a surface direction of the layer to-be-etched and along an arranging direction of the second openings on a surface of the layer to-be-etched
- the second size is greater than a first size (e.g., D11>D21)















Regarding Claim 16, Kim (see, e.g., Figs. 14A-C and Par. [0068]-[0072]) shows that:
- the initial sidewall spacer structures further include second sidewall spacers (e.g., 803B) on sidewalls of second openings (e.g., G1)
- each of the second sidewall spacers has a third size (e.g., T11) which is in parallel with the surface direction of the layer to-be-etched and along the arranging direction of the second openings on the surface of the layer to-be-etched
e.g., gap G1 accommodates two sidewall spacers 803B, and is not completely filled).
Regarding Claim 18, Kim (see, e.g., Figs. 12 and Par. [00678]) shows that the layer to-be-etched includes a base substrate and a first stop material layer on the base substrate (e.g., substrate 100 and hard mask layer 801, respectively).
Regarding Claim 19, Kim (see, e.g., Figs. 31-34 and Par. [0096]-[0103]) shows forming a third sacrificial material layer (e.g., oxide layer 901) on the layer to-be-etched and forming a third stop material layer (e.g., SiN layer 903) on the third sacrificial material layer. 

Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US2017/0125300).

Regarding Claim 2, Kim (see, e.g., Figs 13-14 and Par. [0068]-[0071] shows that each of the first openings (e.g., G2) has a first size (e.g., D21) which is in parallel with a surface direction of the layer to-be-etched and along an arranging direction of the first openings on a surface of the layer to-be-etched. Furthermore, Kim identifies the distance D21 as a result effective variable, as it is selected to enable a lower mask layer 803 to fully fill gap G2 (similar to the instant disclosure, see, Specification, Par. [0066]).
Accordingly, the specific range of the first size claimed by the applicant, i.e., from about 10 nm to about 60 nm, is only considered to be the “optimum” first size disclosed by Kim that a person having ordinary skill in the art would have been able to obtain using routine experimentation based, among other things, on the thickness of the lower mask layer being conformally deposited in the opening (see In re Boesch, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e.
Regarding Claim 9, while Kim (see, e.g., Figs. 16-19 and Par. [0076]-[0080]) discloses that layer 804 is a patterned OPL layer used as an etch mask, he is silent about the first mask layer being made of a photoresist and formed through an exposure and development process. However, Kim (see, e.g., Figs. 31-32 and Par. [0098]-[0099]) also discloses that a photoresist layer can be patterned into photoresist patterns 904A-B and 906B, using a photolithography process (i.e., exposure and development of the photoresist) to implement an etch mask for an underlying layer 903. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have either of a patterned OPL or photoresist layer as the first mask layer in the method of Kim, because both are known suitable materials for implementing a etch mask, as suggested by Kim, and selecting a known material based on its suitability for its intended use would have been obvious to the skilled artisan. See, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claims 12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US2017/0125300) in view of Chang et al (US2020/0234966).

Regarding Claim 12, Kim is silent about the composition of lower mask layer 803 formed into lower mask pattern 803A and 803B. Therefore, Kim does not show that the material of the initial sidewall spacer structures includes an inorganic material, and the inorganic material includes silicon nitride. Chang (see, e.g., Figs. 4 and 7; and Par. [0050],[0060]), on the other hand and in the same field of endeavor, teaches that the spacer of mandrel structures 430 or 330
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to the material of the initial sidewall spacer structures including silicon nitride in the method of Kim, because SiN is a known suitable material for implementing the spacer of a mandrel structure, as suggested by Chang, and selecting a known material based on its suitability for its intended use would have been obvious to the skilled artisan. See, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Furthermore, Chang (see, e.g., Par. 0028]) teaches that mask layer 200 can be comprised of a variety of silicon-containing materials, such as silicon oxide or silicon nitride. As such, it would have been obvious to one skilled in the semiconductor manufacturing art in view of the teachings of Kim as modified by Chang, to choose the materials of the initial sidewall spacer structures, the plurality of first sacrificial layers, and the surface of the layer to-be-etched, so as to achieve the required etch selectivity therebetween during the various etching steps of the pattern transfer process.
Regarding Claim 14, Kim (see, e.g., Figs. 23-34 and Par. [0085]-[0103]) shows that forming the plurality of first sacrificial layers includes:
- forming a first sacrificial material layer (e.g., lower mandrel layer 802) on the layer to-be-etched (e.g., 100,801) (see, e.g., Fig. 31)
- forming a second sacrificial material layer (e.g., upper mandrel layer 806) (see, e.g., Fig. 31)
- forming a patterned second mask layer (e.g., oxide layer 901, an upper OPL 902) on the second sacrificial material layer (see, e.g., Fig. 33)

e.g., 806A-B) (see, e.g., Fig. 31)
- forming third sidewall spacers (e.g., upper mask patterns 807A and 807B) on sidewalls of the second sacrificial layers (see, e.g., Fig. 26)
- after forming the third sidewall spacers, removing the second sacrificial layers (e.g., 806A-B) (see, e.g., Fig. 27)
- using the third sidewall spacers as an etch mask, etching the first sacrificial material layer (e.g., 802) to form the plurality of first sacrificial layers on the layer to-be-etched (see, e.g., Fig. 28)
However, Kim is silent about a step of forming a second stop material layer on the first sacrificial material layer, as well as the remaining associated limitations. Chang (see, e.g., Figs. 2-6 and Par. [0040]-[0056]), on the other hand and in the same field of endeavor, teaches a pattern transfer process, wherein a capping layer 320 is inserted between first and second sacrificial/mandrel forming layers 310,410, acting as a protection layer to sacrificial layer 310, during the etching steps of second sacrificial layer 410 patterning (see, e.g., Fig. 3), and removal (see, e.g., Fig. 5). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a step of forming a second stop material layer on the first sacrificial material layer (and its associated limitations) in the method of Kim, to provide surface protection to an underlying mandrel-forming layer from etching steps directed to an overlying mandrel-forming layer, as suggested by Chen, and applying a known method step for its known use/purpose would have been a common sense 
Regarding Claim 17, Kim (see, e.g., Fig. 12 and Par. [0067]) discloses that the lower mandrel layer 802 is formed of silicon. However, he is silent about a material of the plurality of first sacrificial layers being different from a material of the sidewall spacer structures and includes poly-crystalline silicon. Chang (see, e.g., Figs. 4 and 7; and Par. [0050],[0060]), on the other hand and in the same field of endeavor, teaches that mandrel structures 430 or 330 can be comprised of polycrystalline silicon, and that the spacer of mandrel structures 430 or 330 can be comprised of materials, such as, silicon nitride. Also, see comments stated above in Par. 29-30 with regards to Claim 12, which are considered repeated here, as applied to the material of the sidewall spacer structures.

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814